The opinion of the court was delivered by
Redfield, J.
The complaint alleges that the respondent, “ on the 21st day of September, 1874, at said Burlington, was found in such a state of intoxication by the use of intoxicating liquor, as to break and disturb the public peace.” The complaint indicates that the pleader, in drawing the complaint, had his mind upon the 33d sec., ch. 94, which provides for the arrest of an intoxicated person while disturbing the public peace, and compelling him to disclose the source from which the intoxicating liquor was obtained. Sec. 10 of the same chapter, provides for the punishment of a person “ found intoxicated.” We think the averment that the respondent was found in such a “ slate of intoxication as to break and disturb the public peace,” quite equivalent to the averment that he was “ found intoxicated.” The complaint avers that he was found “ intoxicated by the use of intoxicating liquor.” The witness testified that he found the respondent *290“ so intoxicated as to disturb and break the public peacebut did not state by what agency that condition was produced. We think the court was authorized to infer that he was made drunk by the use of intoxicating beverage prohibited by -the statute.
II. The motion in arrest was properly overruled. Whether it was necessary to allege that the “ intoxication ” was caused by the use of intoxicating liquor, we have no occasion to determine, as this complaint contains that averment.
Judgment that respondent take nothing by his exceptions, and that the judgment of the city court be affirmed.